Case 0:19-cv-60341-MGC Document 139-2 Entered on FLSD Docket 06/10/2020 Page 1 of 7




                EXHIBIT B
Case 0:19-cv-60341-MGC Document 139-2 Entered on FLSD Docket 06/10/2020 Page 2 of 7


 Subject: Re: Meet & confer follow-up
 Date: Monday, May 18, 2020 at 12:29:43 AM Eastern Daylight Time
 From: Velvel Freedman
 To:      Lipton, Joshua, Zumwalt, Kaitlin B., ConstanPne Economides, Mark Schweikert, Nathalie Bermond
 CC:      Hvidt, ScoU K., Pearl, Stevie E., lawrence.silverman@akerman.com, alexandra.mora@akerman.com,
          Sam Hecht

 These are not trailing items Josh. You imposed a “relevance” review over topics you agreed to
 produce no matter the relevance. While we can agree to disagree on the quality of your
 “relevance” review, I can’t understand why it would take this long to produce items that should
 be produced after a hit report tells you, e.g., that Jacob Weiss was mentioned and you determine
 it’s not privileged.

 Further, there’s no rhetoric. After you improperly designated much of your production as HC to
 block our client from reviewing it (which required a court order to remedy) you have since
 refused to add additional custodians unless we agreed to limit it to only 3. We obviously need
 your 30b6 deposition before we can know if that’s reasonable, but you’ve stonewalled that
 request too. Finally, despite the clear evidence that your review team is, at best, negligent in their
 designations of items – you have insisted that your 3% production rate is reasonable. It’s patently
 not. I’m hopeful your next production will remedy the responsive rate – but if it doesn’t, we will
 have no choice but to try and cure that prejudice with Judge Hunt.

 I will set my calendar for Tuesday.

 Thanks,
 -Vel




 Velvel (Devin) Freedman
 Partner
 Roche Cyrulnik Freedman LLP
 Southeast Financial Center
 200 S Biscayne Blvd
 Suite 5500
 Miami, FL 33131
 (t) (305) 753-3675
 (@) vel@rcfllp.com



 From: "Lipton, Joshua" <JLipton@gibsondunn.com>
 Date: Monday, May 18, 2020 at 12:23 AM
 To: Velvel Freedman <vel@rcfllp.com>, "Zumwalt, Kaitlin B." <KZumwalt@gibsondunn.com>,
 Constantine Economides <ceconomides@rcfllp.com>, Mark Schweikert <mark@schweikertlaw.com>,
 Nathalie Bermond <nbermond@rcfllp.com>
 Cc: "Hvidt, Scott K." <SHvidt@gibsondunn.com>, "Pearl, Stevie E." <SPearl@gibsondunn.com>,

                                                                                                    Page 1 of 6
Case 0:19-cv-60341-MGC Document 139-2 Entered on FLSD Docket 06/10/2020 Page 3 of 7

 "lawrence.silverman@akerman.com" <lawrence.silverman@akerman.com>,
 "alexandra.mora@akerman.com" <alexandra.mora@akerman.com>, Sam Hecht
 <shloimy@gmail.com>
 Subject: RE: Meet & confer follow-up

 We are expecPng to have the producPon of trailing items to you by Monday or Tuesday at the latest. I
 understand that you should also be producing documents to us that were iniPally withheld by your privilege
 screen, but which will be produced to the extent a manual review shows them not to be privileged. When
 will you be producing those documents to us?

 Also, please spare me your rhetoric about delays and prejudice. There is no basis for those claims.

 Regards.

 Joshua Lipton

 GIBSON DUNN
 Gibson, Dunn & Crutcher LLP
 1050 Connecticut Avenue, N.W., Washington, DC 20036-5306
 Tel +1 202.955.8226 • Fax +1 202.530.9536
 JLipton@gibsondunn.com • www.gibsondunn.com

 From: Velvel Freedman <vel@rcﬂlp.com>
 Sent: Sunday, May 17, 2020 11:15 AM
 To: Lipton, Joshua <JLipton@gibsondunn.com>; Zumwalt, Kaitlin B. <KZumwalt@gibsondunn.com>;
 ConstanPne Economides <ceconomides@rcﬂlp.com>; Mark Schweikert <mark@schweikertlaw.com>;
 Nathalie Bermond <nbermond@rcﬂlp.com>
 Cc: Hvidt, ScoU K. <SHvidt@gibsondunn.com>; Pearl, Stevie E. <SPearl@gibsondunn.com>;
 lawrence.silverman@akerman.com; alexandra.mora@akerman.com; Sam Hecht <shloimy@gmail.com>
 Subject: Re: Meet & confer follow-up

 [External Email]
 Josh,

 Please provide me with a date certain when this production will be complete. Your delays and refusal to
 add additional custodians is prejudicing my client.

 -Vel
 Velvel (Devin) Freedman
 Partner
 Roche Cyrulnik Freedman LLP
 Southeast Financial Center
 200 S Biscayne Blvd
 Suite 5500
 Miami, FL 33131
 (t) (305) 753-3675
 (@) vel@rcfllp.com

 From: Lipton, Joshua <JLipton@gibsondunn.com>
 Sent: Monday, May 4, 2020 11:29:19 PM
 To: Velvel Freedman <vel@rcﬂlp.com>; Zumwalt, Kaitlin B. <KZumwalt@gibsondunn.com>; ConstanPne
 Economides <ceconomides@rcﬂlp.com>; Mark Schweikert <mark@schweikertlaw.com>


                                                                                                        Page 2 of 6
Case 0:19-cv-60341-MGC Document 139-2 Entered on FLSD Docket 06/10/2020 Page 4 of 7

 Cc: Hvidt, ScoU K. <SHvidt@gibsondunn.com>; Pearl, Stevie E. <SPearl@gibsondunn.com>;
 lawrence.silverman@akerman.com <lawrence.silverman@akerman.com>; alexandra.mora@akerman.com
 <alexandra.mora@akerman.com>; Sam Hecht <shloimy@gmail.com>
 Subject: RE: Meet & confer follow-up

 We will include these terms in our review.

 Regards.

 Joshua Lipton

 GIBSON DUNN
 Gibson, Dunn & Crutcher LLP
 1050 Connecticut Avenue, N.W., Washington, DC 20036-5306
 Tel +1 202.955.8226 • Fax +1 202.530.9536
 JLipton@gibsondunn.com • www.gibsondunn.com



 From: Velvel Freedman <vel@rcﬂlp.com>
 Sent: Monday, May 4, 2020 10:28 AM
 To: Zumwalt, Kaitlin B. <KZumwalt@gibsondunn.com>; ConstanPne Economides <ceconomides@rcﬂlp.com>;
 Mark Schweikert <mark@schweikertlaw.com>
 Cc: Lipton, Joshua <JLipton@gibsondunn.com>; Hvidt, ScoU K. <SHvidt@gibsondunn.com>; Pearl, Stevie E.
 <SPearl@gibsondunn.com>; lawrence.silverman@akerman.com; alexandra.mora@akerman.com; Sam Hecht
 <shloimy@gmail.com>
 Subject: Re: Meet & confer follow-up

 [External Email]
 Kaitlin/Josh,

 Thanks for this letter. While I will reserve on our position pending your re-review of the
 deficiency identified, I appreciate the effort you are making to remedy the issue. That said, I do
 think you have left off an additional four search terms that need to be included in the effort to
 ensure that all documents related to OJC and NH are produced per our agreement for RFP 3.
  Specifically, please also include:

     1.   “NH”
     2.   Naomi /5 kitchen
     3.   Naomi /5 Jacob
     4.   Naomi /5 Weiss

 Can you please confirm you will add these terms?

 Furthermore, I’m concerned about the “/10” restriction you placed on the Wolfson and Barr
 search terms. You are to produce all documents related to these custodians involving kitchens,
 and your limiter will not pick up all such communications if they are mentioned more then 10
 words from their name. Consequently, I believe you need to search the documents with slightly
 altered search terms. Specifically:


                                                                                                  Page 3 of 6
Case 0:19-cv-60341-MGC Document 139-2 Entered on FLSD Docket 06/10/2020 Page 5 of 7


     1. Matan OR Wolfson OR matan@kidkraft.com AND kitchen OR espresso
     2. (same modifications for Daniel Barr)

 Please confirm you will make this change as well?

 Many thanks,
 -Vel
 Velvel (Devin) Freedman
 Partner
 Roche Cyrulnik Freedman LLP
 Southeast Financial Center
 200 S Biscayne Blvd
 Suite 5500
 Miami, FL 33131
 (t) (305) 753-3675
 (@) vel@rcfllp.com



 From: "Zumwalt, Kaitlin B." <KZumwalt@gibsondunn.com>
 Date: Wednesday, April 29, 2020 at 9:49 PM
 To: Velvel Freedman <vel@rcﬂlp.com>, ConstanPne Economides <ceconomides@rcﬂlp.com>, Mark
 Schweikert <mark@schweikertlaw.com>
 Cc: "Lipton, Joshua" <JLipton@gibsondunn.com>, "Hvidt, ScoU K." <SHvidt@gibsondunn.com>, "Pearl,
 Stevie E." <SPearl@gibsondunn.com>, "lawrence.silverman@akerman.com"
 <lawrence.silverman@akerman.com>, "alexandra.mora@akerman.com"
 <alexandra.mora@akerman.com>
 Subject: RE: Meet & confer follow-up

 Hi Vel,

 Please ﬁnd aUached correspondence from Josh. Please let us know if you have any quesPons.

 Best,
 KaPe
 Kaitlin B. Zumwalt

 GIBSON DUNN
 Gibson, Dunn & Crutcher LLP
 1050 Connecticut Avenue, N.W., Washington, DC 20036-5306
 Tel +1 202.955.8583 • Fax +1 202.831.6024
 KZumwalt@gibsondunn.com • www.gibsondunn.com


 From: Lipton, Joshua <JLipton@gibsondunn.com>
 Sent: Monday, April 27, 2020 4:51 PM
 To: 'Velvel Freedman' <vel@rcﬂlp.com>; ConstanPne Economides <ceconomides@rcﬂlp.com>; Mark
 Schweikert <mark@schweikertlaw.com>
 Cc: Hvidt, ScoU K. <SHvidt@gibsondunn.com>; Pearl, Stevie E. <SPearl@gibsondunn.com>; Zumwalt, Kaitlin
 B. <KZumwalt@gibsondunn.com>; lawrence.silverman@akerman.com; alexandra.mora@akerman.com
 Subject: Meet & confer follow-up


                                                                                                     Page 4 of 6
Case 0:19-cv-60341-MGC Document 139-2 Entered on FLSD Docket 06/10/2020 Page 6 of 7

 Hi Vel. We are sPll conducPng our diligence on two issues we discussed last week – your requests about 30
 employees and your quesPons about document responsiveness. We’re working quickly on both fronts and
 expect to have responses to you by tomorrow or Wednesday at the latest. In the meanPme, please let me
 know if you would like to discuss.

 Regards.

 Joshua Lipton

 GIBSON DUNN
 Gibson, Dunn & Crutcher LLP
 1050 Connecticut Avenue, N.W., Washington, DC 20036-5306
 Tel +1 202.955.8226 • Fax +1 202.530.9536
 JLipton@gibsondunn.com • www.gibsondunn.com




 This message may contain conﬁdenPal and privileged informaPon for the sole use of the intended recipient.
 Any review, disclosure, distribuPon by others or forwarding without express permission is strictly prohibited.
 If it has been sent to you in error, please reply to advise the sender of the error and then immediately delete
 this message.

 Please see our website at hUps://www.gibsondunn.com/ for informaPon regarding the ﬁrm and/or our
 privacy policy.

 NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s)
 named above. This message may be an attorney-client communication and/or work product and as such is privileged and confidential. If
 the reader of this message is not the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby
 notified that you have received this document in error and that any review, dissemination, distribution, or copying of this message is
 strictly prohibited. If you have received this communication in error, please notify us immediately by e-mail, and delete the original
 message.




 This message may contain confidential and privileged information for the sole use of the intended
 recipient. Any review, disclosure, distribution by others or forwarding without express permission is
 strictly prohibited. If it has been sent to you in error, please reply to advise the sender of the error and
 then immediately delete this message.

 Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our
 privacy policy.

 NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s)
 named above. This message may be an attorney-client communication and/or work product and as such is privileged and confidential. If
 the reader of this message is not the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby
 notified that you have received this document in error and that any review, dissemination, distribution, or copying of this message is
 strictly prohibited. If you have received this communication in error, please notify us immediately by e-mail, and delete the original
 message.




                                                                                                                                      Page 5 of 6
Case 0:19-cv-60341-MGC Document 139-2 Entered on FLSD Docket 06/10/2020 Page 7 of 7

 This message may contain conﬁdenPal and privileged informaPon for the sole use of the intended recipient.
 Any review, disclosure, distribuPon by others or forwarding without express permission is strictly prohibited.
 If it has been sent to you in error, please reply to advise the sender of the error and then immediately delete
 this message.

 Please see our website at hUps://www.gibsondunn.com/ for informaPon regarding the ﬁrm and/or our
 privacy policy.

 NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s)
 named above. This message may be an attorney-client communication and/or work product and as such is privileged and confidential. If
 the reader of this message is not the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby
 notified that you have received this document in error and that any review, dissemination, distribution, or copying of this message is
 strictly prohibited. If you have received this communication in error, please notify us immediately by e-mail, and delete the original
 message.




                                                                                                                                      Page 6 of 6
